Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a CON of 15/716,424 (09/26/2017 PAT 10874300). This Office Action is in response to the application filed December 4, 2020. The effective filing date of this application is September 26, 2017. This action is a FIRST-ACTION ALLOWANCE.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: The Specification is amended by replacement with the following replacement paragragh (37 CFR 1.121):
 [0001]     This application is a continuation of U.S. Patent Application No. 15/716,424, (issued as U.S. Patent 10,874,300), entitled “WAFERSCALE PHYSIOLOGICAL CHARACTERISTIC SENSOR PACKAGE WITH INTEGRATED WIRELESS TRANSMITTER,” and filed on September 26, 2017, the entire content of which is incorporated herein by reference.

Allowable Subject Matter
Claims 21 – 32 and Claims 33 – 40 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): 
The prior art of record does not disclose nor render obvious a method of fabricating a sensor device as recited by independent Claim 21 further including steps of
filling a via of a substrate with a conductive material to define a conductive plug element, wherein the via extends from an exterior surface of the substrate to an interior surface of the substrate;
electrically coupling a physiological characteristic sensor element to a first end of the conductive plug element on the exterior surface of the substrate, and wherein the via and the conductive plug element are configured to employ a counterbore methodology to provide mechanical support for an insertion needle for deploying the physiological characteristic sensor element in a user;
electrically coupling a multilayer component stack to a second end of the conductive plug element on the interior surface of the substrate, and coupling the substrate to an enclosure structure defining a component cavity, and wherein the interior surface of the substrate faces the component cavity, and wherein the substrate encloses the multilayer component stack inside the component cavity.
The prior art of record does not disclose nor render obvious a method of fabricating a plurality of sensor devices as recited by independent Claim 33 further including steps of 
filling a plurality of vias of a substrate with a conductive material to define a plurality of conductive plug elements, wherein the substrate defines a plurality of die locations, and wherein each respective via extends from an exterior surface of the substrate to an interior surface of the substrate;
electrically coupling a respective physiological characteristic sensor element to a respective first end of each conductive plug element of the plurality of conductive plug elements on the exterior surface of the substrate, and wherein each via and corresponding conductive plug element are configured to employ a counterbore methodology to provide mechanical support for a respective insertion needle for deploying the respective physiological characteristic sensor element in a user;
electrically coupling a respective multilayer component stack of a plurality of multilayer component stacks to a respective second end of each conductive plug element on the interior surface of the substrate, and coupling the substrate to an enclosure structure defining a plurality of component cavities, wherein each respective component cavity corresponds to a respective die location of the plurality of die locations, wherein the interior surface of the substrate faces the component cavity, and wherein the substrate encloses each multilayer component stack inside a respective component cavity.

The closest prior art made of record by Examiner and not relied upon is considered pertinent to applicant's disclosure and/or claimed invention:
NAGARKAR ‘544 (US 20180235544; “Implantable Sensor Assembly Systems And Methods”; See e.g. FIG. 2, FIG. 4, FIG. 5) teaches a method of fabricating an implantable sensor device (34) having a housing (36), a substrate layer (12) comprising an interior surface (15) and an exterior surface (17), and a cap layer (32) coupled to the substrate (12) to form an enclosed cavity (24). Electronic components (28) are arranged within the cavity of the housing, and probes are mounted on the exterior surface of the substrate layer and electrically coupled to one or more electronic components by one or more electrical connections extending through the housing. NAGARKAR ‘544 does not teach nor suggest, either alone or in combination with the prior art of record, an insertion needle, and configuring a counterbore methodology for mechanical support of the insertion needle – nor teach or suggest additional method steps as required by Applicant’s claimed invention(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813




/SHAHED AHMED/Primary Examiner, Art Unit 2813